El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Por escritura pública otorgada el 21 de agosto de 1911r Marcos Reyes vendió por la suma de mil pesos a Clotilde E. Rosado, tres fincas rústicas, pactándose que si el vendedor devolvía dentro de cinco años contados desde la fecha de la. escritura, el precio de la venta y los gastos del contrato, la compradora o sus representantes le otorgarían escritura de retroventa, pero transcurrido dicho plazo sin haberse ejerci-tado el derecho de redención, adquiriría la realizada el carác-ter de venta absoluta e irrevocablemente consumada. Tam-bién se pactó en dicha escritura el arriendo de las fincas al mismo vendedor por precio de diez pesos mensuales, convi-niéndose que si vencidas tres mensualidades consecutivas no fueren puntualmente satisfechas, se consideraría vencida la obligación total del contrato y con derecho la compradora de pedir que se extendiera en el registro la correspondiente nota marginal de consumación de venta.
La expresada escritura se inscribió en el registro de la propiedad. La compradora acudió al registro solicitando la consumación de la venta y el registrador, el 27 de mayo de 1913, se negó a ello en los siguientes términos:
“No admitida la nota de consumación de la venta, solicitada, por no haberse acreditado que Don Vicente Lanza, actual dueño del dere-*974cho de retraer haya dejado de satisfacer las mensualidades del arren-damiento señaladas en la escritura y se ha extendido nota preventiva al margen de * *
Contra la negativa del registrador se interpuso el presente recurso gubernativo.
De la nota recurrida se desprende que del registro cons-taba que el derecho de retraer se transfirió a otra persona. En tal virtud, para que el registrador estuviera justificado en anotar la consumación de la venta, debió haberse acredi-tado la falta de cumplimiento de la condición no sólo por parte del primitivo vendedor y arrendatario, sino del que le sus-tituyó en sus derechos. Del expediente no aparecen los tér-minos en que se hizo la solicitud de consumación, y para que esta corte hubiera podido formar un juicio exacto de la cues-tión debatida, era esencial el conocimiento de dichos términos. Atendidas, pues, las circunstancias del caso, opinamos que debe confirmarse la nota recurrida.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.